[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court has carefully reviewed all of the evidence in this case, including the testimony and the exhibits.
If finds that the plaintiff has proven that the well was defective and that the defendants had problems with the well before the sale to the plaintiffs. The plaintiff also proved that the defendants knew about the inadequate water supply before the sale to the plaintiffs. Their statement prior to the sale that the well was adequate was neither true nor accurate. As a result, the plaintiffs were required to put in a new well.
Accordingly, the court hereby enters judgment for the plaintiffs as follows:
Cost of New Well     $3,568.00
Excavating of Trench $  400.00
New Pump  Wire      $  300.00
         Spring Water         $  172.20 ---------  Total                $4,440.20
=========
The judgment is, therefore, in the total amount of $4,440.20 plus costs.
D. Michael Hurley Judge Trial Referee